DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 3, 5-10, 12, 13, 15-19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,647,443 in view of Young (US 8,843,303). 
Regarding claim 2, claim 1 of U.S. Patent No. 10,647,443 discloses all of the limitations in claim 2 of the present invention, but does not disclose after providing the risk level for display to the user, receiving a user input indicating an adjustment to a risk factor of the plurality of risk factors; reassessing, by the one or more processors and based, at least partly, on the adjustment to the risk factor, an updated risk level for the scheduled logistical operation; and providing, for display to a user, the updated risk level for the scheduled logistical operation. Young teaches the use of after providing a risk level for display to a user, receiving a user input indicating an adjustment to a risk factor of a plurality of risk factors (steps 816, 818, column 7, lines 1-45); reassessing, by one or more processors and based, at least partly, on an adjustment to the risk factor, an updated risk level for scheduled logistical operation (step 818); and providing, for display to a user, the updated risk level for the scheduled logistical operation (step 820, col. 7, lines 1-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include after providing the risk level for display to the user, receiving a user input indicating an adjustment to a risk factor of the plurality of risk factors; reassessing, by the one or more processors and based, at least partly, on the adjustment to the risk factor, an updated risk level for the scheduled logistical operation; and providing, for display to a user, the updated risk level for the scheduled logistical operation to the claimed invention of U.S. Patent No. 10,647,443 as 
Regarding claim 12, claim 9 of U.S. Patent No. 10,647,443 discloses all of the limitations in claim 12 of the present invention, but does not disclose after providing the risk level for display to the user, receiving a user input indicating an adjustment to a risk factor of the plurality of risk factors; reassessing, by the one or more processors and based, at least partly, on the adjustment to the risk factor, an updated risk level for the scheduled logistical operation; and providing, for display to a user, the updated risk level for the scheduled logistical operation. Young teaches the use of after providing a risk level for display to a user, receiving a user input indicating an adjustment to a risk factor of a plurality of risk factors (steps 816, 818, column 7, lines 1-45); reassessing, by one or more processors and based, at least partly, on an adjustment to the risk factor, an updated risk level for scheduled logistical operation (step 818); and providing, for display to a user, the updated risk level for the scheduled logistical operation (step 820, col. 7, lines 1-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include after providing the risk level for display to the user, receiving a user input indicating an adjustment to a risk factor of the plurality of risk factors; reassessing, by the one or more processors and based, at least partly, on the adjustment to the risk factor, an updated risk level for the scheduled logistical operation; and providing, for display to a user, the updated risk level for the 
Regarding claim 18, claim 17 of U.S. Patent No. 10,647,443 discloses all of the limitations in claim 18 of the present invention, but does not disclose after providing the risk level for display to the user, receiving a user input indicating an adjustment to a risk factor of the plurality of risk factors; reassessing, by the one or more processors and based, at least partly, on the adjustment to the risk factor, an updated risk level for the scheduled logistical operation; and providing, for display to a user, the updated risk level for the scheduled logistical operation. Young teaches the use of after providing a risk level for display to a user, receiving a user input indicating an adjustment to a risk factor of a plurality of risk factors (steps 816, 818, column 7, lines 1-45); reassessing, by one or more processors and based, at least partly, on an adjustment to the risk factor, an updated risk level for scheduled logistical operation (step 818); and providing, for display to a user, the updated risk level for the scheduled logistical operation (step 820, col. 7, lines 1-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include after providing the risk level for display to the user, receiving a user input indicating an adjustment to a risk factor of the plurality of risk factors; reassessing, by the one or more processors and based, at least partly, on the adjustment to the risk factor, an updated risk level for the scheduled . 

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,647,443. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,647,443 recites all of the limitation in claim 3 of the present invention. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,647,443. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 10,647,443 recites all of the limitation in claim 5 of the present invention.
Regarding claims 6, 8, and 16, claim 1 of U.S. Patent No. 10,647,443 (as modified by Young) discloses all of the limitations in claims 6, 8, and 16 of the present invention, but does not disclose the adjustment range limiting an amount of delay time to the scheduled logistical operation permitted by any adjustments to the risk factor (claims 6, 16); adjustment to the risk factor being one of a delayed start time, a crew change, or a .
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,647,443. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,647,443 recites all of the limitation in claim 7 of the present invention.
Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,647,443. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 .
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,647,443. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 10,647,443 recites all of the limitation in claim 13 of the present invention.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,647,443. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 10,647,443 recites all of the limitation in claim 15 of the present invention.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,647,443. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,647,443 recites all of the limitation in claim 17 of the present invention.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,647,443. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of .
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,647,443. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of U.S. Patent No. 10,647,443 recites all of the limitation in claim 21 of the present invention.

Claims 4, 11, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,647,443 and Young as applied to claim 2 above, and further in view of claims 1 and 2 of U.S. Patent No. 10,053,227. 
Regarding claims 4, 11, 14, 20, claim 1 of U.S. Patent No. 10,647,443 (as modified by Young) discloses all of the limitations in claims 4, 11, 14, and 20, of the present invention, but does not disclose identifying at least one risk factor of the plurality of risk factors as being adjustable; determining that adjusting the at least one risk factor would reduce the risk level of the scheduled logistical operation; and providing, for display, a recommendation to adjust the at least one risk factor (claims 4, 14, and 20), and  ranking the scheduled logistical operation among a plurality of logistical operations within a list of scheduled logistical operations based on the risk level of the scheduled 
after providing the risk level for display to the user, receiving a user input indicating an adjustment to a risk factor of the plurality of risk factors; reassessing, by the one or more processors and based, at least partly, on the adjustment to the risk factor, an updated risk level for the scheduled logistical operation; and providing, for display to a user, the updated risk level for the scheduled logistical operation to the claimed invention of U.S. Patent No. 10,647,443 as taught by Young for the purpose of effectively adjusting and displayed the risk level for the scheduled logistical operation to the claimed invention of U.S. Patent No. 10,647,443 (as modified by Young) as taught by claims 1 and 2 of U.S. Patent No. 10,053,227 for the purpose of effectively determining the risk level for the scheduled logistical operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watts discloses a weather avoidance tool system comprising weather avoidance server 200, central computer 120, and user devices 110. 
White discloses a system for providing predictive departure and arrival rates for an airport comprising a rate predictor 40. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
								/ANH V LA/                                                                                      Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 11, 2021